195 So. 2d 852 (1967)
THE FLORIDA BAR, Complainant,
v.
Wallace R. SMITH, Respondent.
No. 35927.
Supreme Court of Florida.
March 1, 1967.
Henry P. Duffett, Ormond Beach, for The Florida Bar, complainant.
James B. Clayton, DeLand, for respondent.
PER CURIAM.
Respondent, Wallace R. Smith, a member of The Florida Bar, was charged with knowingly entering into a bigamous marriage with a client; withholding from the client-wife the knowledge that she was not free to marry because her divorce from her then husband had not been entered; and concealing from the court in a subsequent suit for divorce against the client-wife that she was pregnant.
After a trial the referee found the respondent guilty of the charges and recommended that he be suspended from the practice for twelve months and thereafter until he demonstrates to the Board of Governors that he has rehabilitated himself and has paid the costs of these proceedings.
The Board of Governors concurred in and adopted the findings and recommendations of the referee.
More than 30 days have elapsed since the filing in this court of the judgment of the Board of Governors and respondent has sought no review thereof. This court has considered the record and finds the judgment of the Board of Governors to be a proper disposition of this cause.
Therefore, the respondent, Wallace R. Smith, is hereby suspended from the practice of law for one year from the entry of this order and thereafter until he shall have paid the costs of this proceeding in *853 amount of $200.60 and demonstrated to the Board of Governors and this court that he is entitled to resume the practice of law.
It is so ordered.
THORNAL, C.J., and THOMAS, O'CONNELL, CALDWELL and ERVIN, JJ., concur.